Spear, J.,
dissenting. I ara of opinion that a widower who is contemplating a second marriage and has entered into a contract for that purpose, has a legal, as well as a moral right, to convey a fair proportion of his real estate to his children by the deceased wife, and that love and affection is a sufficient consideration to support such conveyance. Nor is such conveyance in any sense an injustice to, much less a fraud upon, the second wife, and ought not to be even a disappointment to her. I am not ready to accept the implication of mercenary motives on her part which the opposite doctrine supposes.
The statute gives the widow dower in the lands of which her late husband died seized. The deceased did not die seized of .the lands in controversy in this case, and hence the defendant in error is not entitled to dower.